Case 9:21-cv-80148-DMM Document 18 Entered on FLSD Docket 03/01/2021 Page 1 of 2




                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                       WEST PALM BEACH DIVISION

                          Case No. 21-80148-CV-MIDDLEBROOKS/BRANNON

  MATTHEW CARANGO, et al.,
           Plaintiff(s)

  vs.

  THE ALTITUDE GROUP, LLC,

                    Defendant(s)

                        ________________/

                                              NOTICE OF STRIKING
                                                [Docket Entry 15]

          PLEASE TAKE NOTICE that the undersigned hereby files this Notice of Striking

  Docket Entry 15 Notice of Attorney Appearance, in the above-styled cause.

                                                                    Respectfully Submitted,

                                                                    REINER & REINER, P.A.
                                                                    Counsel for Defendant
                                                                    9100 So. Dadeland Boulevard, Suite 901
                                                                    Miami, Florida 33156-7815
                                                                    Tel: (305) 670-8282; Fax: (305) 670-8989
                                                                    dpr@reinerslaw.com; eservice@reinerslaw.com

                                                                           /s/ David P. Reiner, II
                                                                    By: ________________________________
                                                                    DAVID P. REINER, II; FBN 416400




                                              REINER & REINER, P.A.
   ONE DATRAN CENTER  9100 SOUTH DADELAND BLVD  SUITE 901  MIAMI  FLORIDA  33156  TEL: 305 670-8282  FAX: 305 670-8989
Case 9:21-cv-80148-DMM Document 18 Entered on FLSD Docket 03/01/2021 Page 2 of 2




                                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 1, 2021, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
  is being served this day on all counsel of record or pro se parties either via transmission of Notices
  of Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel
  or parties who are not authorized to receive electronically Notices of Electronic Filing.


                                                                       REINER & REINER, P.A.
                                                                       9100 So. Dadeland Blvd., Suite 901
                                                                       Miami, Florida 33156-7815
                                                                       Tel: (305) 670-8282;
                                                                       Fax: (305) 670-8989
                                                                       dpr@reinerslaw.com;
                                                                       eservice@reinerslaw.com

                                                                            /s/ DAVID P. REINER, II
                                                                       By:_____________________________
                                                                       DAVID P. REINER, II; FBN 416400




                                                               2
                                              REINER & REINER, P.A.
   ONE DATRAN CENTER  9100 SOUTH DADELAND BLVD  SUITE 901  MIAMI  FLORIDA  33156  TEL: 305 670-8282  FAX: 305 670-8989
